 

Exhibit 10.211

 

EXECUTION VERSION

 

GUARANTY

THIS GUARANTY (this “Guaranty”) is executed and effective as of December 1,
2018, by Regional Health Properties, Inc., a Georgia corporation (“Guarantor”),
in favor of those entities listed on Exhibit A, attached hereto and incorporated
herein (collectively, “New Operators”).

R E C I T A L S

A.New Operators and the entities listed on Exhibit B, attached hereto and
incorporated herein (collectively, “Current Operators”), have entered into an
Agreement to Transfer Operations and Related Assets, dated October 16, 2018 (the
“OTA”), regarding the transfer of operations of the nursing facilities and/or
residential care facility identified on Exhibit C, attached hereto and
incorporated herein (collectively, the “Facilities”).

B.Guarantor is the owner or master tenant of the Facilities, and has derived
substantial economic and other benefits from the execution, delivery, and
performance of the OTA by the parties thereto.

C.Guarantor acknowledges that New Operators will not close the transactions
contemplated under the OTA unless this Guaranty is executed and delivered by
Guarantor.

D.Guarantor acknowledges that it has received and read the OTA.

E.Guarantor wishes to guaranty to New Operators the obligations of Current
Operators under the OTA as set forth in this Guaranty.

NOW, THEREFORE, in consideration of the execution and delivery of the OTA and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantor covenants and agrees as follows:

1.DEFINITIONS.  Defined terms used in this Guaranty and not otherwise defined
herein have the meanings assigned to them in the OTA.

2.COVENANTS.

(a)Guarantor absolutely, unconditionally, and irrevocably agrees to timely and
fully satisfy, and guaranties: (i) the full and timely payment of all Monetary
Obligations (as such term is defined below) of Current Operators under the OTA
and all other amounts required to be paid by Guarantor hereunder up to a maximum
of Eight Million and 00/100 Dollars ($8,000,000.00); and (ii) with respect to
obligations of Current Operators under the OTA that are not Monetary
Obligations, to use commercial best efforts to satisfy the full, timely, and
complete performance of all covenants, terms, conditions, obligations,
indemnities, and agreements whatsoever to be performed by Current Operators
under the OTA (to the extent not timely and fully performed by

 

1

 

--------------------------------------------------------------------------------

 

Current Operators) and by Guarantor hereunder (all of the obligations described
in clauses (i) and (ii) above are collectively referred to herein as the
“Obligations”).  Guarantor will, as provided in this Guaranty, promptly and
fully pay, perform, and discharge all outstanding Obligations in accordance with
its obligations under this Section 2(a); provided, however, that Guarantor shall
be released from liability with respect to, and only with respect to, a claim
for Obligations by New Operators to Guarantor for which any applicable statute
of limitations has lapsed with respect thereto (an “Excluded Claim”), and in
such event any release from liability with respect to an Excluded Claim shall
not in any respect or at any time release Guarantor from any other liability
hereunder. For purposes of this Guaranty, a “Monetary Obligation” means any
Damages suffered, incurred, or paid by New Operators under or pursuant to the
OTA or hereunder and all reasonable costs and expenses of collection with
respect thereto, including, without limitation, the imposition of any Excluded
Liabilities against New Operators.  For the avoidance of doubt, the term
Monetary Obligation does not include any unaccrued, unliquidated, unmatured,
unascertainable, contingent, or other unknown amounts; provided, however, that
if and when such amounts are (i) accrued, liquidated, matured, ascertainable,
non-contingent, or known, and/or (ii) suffered or incurred by New Operators,
then such amounts shall be considered Monetary Obligations.  Notwithstanding
anything to the contrary contained herein, Guarantor acknowledges and agrees
that neither the immediately preceding sentence, nor any other provision in this
Guaranty, shall be interpreted as limiting the Damages or remedies to which New
Operators would be entitled pursuant to any Action (as hereinafter defined)
commenced by New Operators against Guarantor in connection with any default
hereunder by Guarantor.

(b)Guarantor acknowledges and agrees that (i) any action, suit, or proceeding of
any kind or nature whatsoever (an “Action”) commenced by New Operators against
Guarantor to collect any Monetary Obligations shall not prejudice in any way New
Operators’ rights to collect any such Monetary Obligations due for any
subsequent period in any subsequent Action; (ii) New Operators shall join
Guarantor in any Action against Current Operators in connection with or based
upon any of the Obligations not timely and fully satisfied as provided herein;
(iii) to the extent Current Operators fail to timely and fully satisfy any of
their Obligations under the OTA, New Operators may seek and obtain full recovery
against Guarantor with respect to such Obligations, as provided in this
Guaranty; and (iv) Guarantor will be conclusively bound by a judgment entered in
any Action in favor of New Operators against Current Operators wherein Guarantor
has been joined to or otherwise named in such an Action, irrespective of whether
or not Guarantor participates in such Action.  

(c)Guarantor agrees that, in the event of the rejection or disaffirmance of the
OTA by Current Operators or Current Operators’ trustee in bankruptcy, pursuant
to bankruptcy law or any other law affecting creditors’ rights, Guarantor will,
if New Operators so request and unless prohibited by applicable law, assume
promptly all obligations and liabilities of Current Operators under the OTA, to
the same extent as if Guarantor were a party to such document and there had been
no such rejection or disaffirmance.  In such event, Guarantor will promptly
confirm such assumption, in writing, at the request of New Operators upon or
after such rejection or disaffirmance.  

 

2

 

--------------------------------------------------------------------------------

 

3.UNCONDITIONAL NATURE OF OBLIGATIONS.

(a)This Guaranty is an absolute, unconditional, and irrevocable guaranty of
payment and of performance, and shall be enforceable against Guarantor, without
the necessity of the commencement by New Operators of any Action against Current
Operators; provided, however, that with respect to any Obligations that are
Obligations of one or more Current Operators under the OTA that have not been
timely and fully paid or performed by Current Operators, as determined by New
Operators (the “Delinquent Current Operator Obligations”), prior to Guarantor
becoming obligated hereunder to timely and fully satisfy such Delinquent Current
Operator Obligations, New Operators shall give Guarantor notice of the existence
of such Delinquent Current Operator Obligations (the “Notice”), and Guarantor
shall timely and fully pay, perform, or otherwise satisfy, without objection or
delay, all such Delinquent Current Operator Obligations within thirty (30) days
of New Operators providing the Notice. The failure of New Operators to provide
the Notice to Guarantor shall only suspend Guarantor’s obligation to satisfy the
underlying Delinquent Current Operator Obligations until whenever, if at all,
the Notice is provided, and such failure or delay by New Operators to provide
the Notice shall not invalidate, cancel, or terminate this Guaranty. The
obligations of Guarantor hereunder are independent of, and may exceed, the
obligations of Current Operators.  

(b)This Guaranty is a continuing guaranty and will remain in full force and
effect notwithstanding:  (i) any renewals, extensions, modifications,
alterations, or amendments of the OTA, provided that Guarantor consented in
writing, which consent shall not be unreasonably withheld or delayed; (ii) any
releases or discharges of Current Operators; (iii) New Operators’ failure or
delay to assert any claim or demand or to enforce any of its rights against
Current Operators, except as otherwise specifically provided herein; (iv) any
extension of time that may be granted by New Operators to Current Operators;
(v) any assignment or transfer of all or any part of Current Operators’ interest
under the OTA (whether by Current Operators, by operation of law, or otherwise);
(vi) any other dealings or matters occurring between New Operators and Current
Operators; (vii) the taking by New Operators of any additional guaranties, or
the receipt by New Operators of any collateral, from Current Operators or any
other Persons; (viii)  New Operators’ release of any security or waiver of
rights provided under the OTA; (ix) any assumption by any Person of any or all
of Current Operators’ obligations under the OTA, or Current Operators’
assignment of any or all of its rights and interests under the OTA; (x) the
existence, non-existence, or lapse at any time of Current Operators as legal
entities or the existence, non-existence, or termination of any corporate,
ownership, business or other relationship between Current Operators and
Guarantor; (xi) any assignment by New Operators of either or both of this
Guaranty and the OTA; (xii) the solvency or lack of solvency of Current
Operators and/or Guarantor at any time or from time to time; or (xiii) any other
cause, whether similar or dissimilar to any of the foregoing, that might
constitute a legal or equitable discharge of Guarantor (whether or not Guarantor
shall have knowledge or notice thereof) other than the timely payment and
performance in full of the Obligations or as otherwise specifically provided
herein.  Without in any way limiting the generality of the foregoing, Guarantor
specifically agrees that (A) if Current Operators’ obligations under the OTA are
modified or amended pursuant to a fully-executed amendment to the OTA (an “OTA
Amendment”), this Guaranty shall extend to such obligations after New Operators
provide to Guarantor, or Guarantor otherwise receives, a copy of the OTA
Amendment, provided that Guarantor has consented to such amendment as set forth
in Section 3(b)(i) of this Guaranty; and (B) this Guaranty shall be

 

3

 

--------------------------------------------------------------------------------

 

applicable to any obligations of Current Operators arising in connection with
any termination of the OTA, whether voluntary or otherwise.  For purposes of
this Guaranty and the Obligations, “Current Operators” shall be deemed to
include any and all successors and assignees of Current Operators under the OTA,
as fully as if any of the same were the named Current Operators under the OTA.  

(c)Guarantor hereby expressly agrees that the validity of this Guaranty and the
Obligations shall in no way be terminated, affected, diminished or impaired by
reason of the assertion or the failure to assert by New Operators against
Current Operators, of any of the rights or remedies reserved to New Operators
pursuant to the provisions of the OTA or by relief of Current Operators from any
of Current Operators’ obligations under the OTA or otherwise by (i) the release
or discharge of Current Operators in any state or federal creditors’
proceedings, receivership, bankruptcy or other proceeding; (ii) the impairment,
limitation, or modification of the liability of Current Operators in bankruptcy,
or of any remedy for the enforcement of Current Operators’ liability under the
OTA, resulting from the operation of any present or future provision of the
United States Bankruptcy Code (11 U.S.C. § 101 et seq., as amended), or from the
order of any court; or (iii) the rejection, disaffirmance or other termination
of the OTA in any such proceeding.  This Guaranty shall continue to be effective
if at any time the payment of any amount due under the OTA or this Guaranty is
rescinded or must otherwise be returned by New Operators for any reason,
including, without limitation, the insolvency, bankruptcy, liquidation or
reorganization of Current Operators, Guarantor, or otherwise, all as though such
payment had not been made, and, in such event, Guarantor shall pay to New
Operators an amount equal to any such payment that has been rescinded or
returned.

4.WAIVERS.

(a)Except as otherwise specifically provided herein, Guarantor irrevocably
waives (i) notice of acceptance of this Guaranty, protest, demand and dishonor,
presentment, and demands of any kind now or hereafter provided for by any Legal
Requirement, (ii) notice of any actions taken by New Operators or Current
Operators under the OTA or any other agreement or instrument relating thereto,
(iii) notice of any and all defaults by Current Operators in the payment of any
sums, charges, or amounts under the OTA, (iv) all other notices, demands and
protests in connection with the enforcement of the Obligations, omission of or
delay in which, but for the provisions of this Section 4, might constitute
grounds for relieving Guarantor of its Obligations, and (v) any requirement that
New Operators exhaust any right or take any action against Current Operators or
any other Person.

(b)GUARANTOR IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM BROUGHT BY ANY PERSON WITH RESPECT TO ANY MATTER WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH: THIS GUARANTY; THE OTA; ANY LIABILITY OR
OBLIGATION OF CURRENT OPERATORS IN ANY MANNER RELATED TO THE FACILITIES; ANY
CLAIM OF INJURY OR DAMAGE IN ANY WAY RELATED TO THE OTA AND/OR THE FACILITIES;
ANY ACT OR OMISSION OF CURRENT OPERATORS, THEIR AGENTS OR EMPLOYEES; OR ANY
ASPECT OF THE USE OR OCCUPANCY OF, OR THE CONDUCT OF BUSINESS IN, THE
FACILITIES.  GUARANTOR PERMANENTLY WAIVES ANY AND ALL DEFENSES AGAINST ANY CLAIM
ASSERTED BY NEW OPERATORS OR IN

 

4

 

--------------------------------------------------------------------------------

 

ANY SUIT OR ACTION INSTITUTED BY NEW OPERATORS TO ENFORCE THIS GUARANTY.  IN
ADDITION, GUARANTOR WAIVES ANY AND ALL RIGHTS WHICH ARE WAIVED BY CURRENT
OPERATORS UNDER THE OTA, IN THE SAME MANNER AS IF ALL SUCH WAIVERS WERE FULLY
RESTATED HEREIN.  THE LIABILITY OF GUARANTOR UNDER THIS GUARANTY IS
UNCONDITIONAL AND SHALL NOT BE DIRECTLY OR INDIRECTLY CHALLENED OR DISPUTED AT
ANY TIME WHATSOEVER OR IN ANY WAY BY GUARANTOR OR ANY AGENT OR ATTORNEY OF
GUARANTOR.

(c)Guarantor expressly, unconditionally, and permanently waives any and all
rights to any and all defenses, objections, or justifications or excuses for
nonpayment or late payment hereunder whatsoever, including, but not limited to,
those arising directly or indirectly by reason of (i) any “one-action” or
“anti-deficiency” law or any other law that may prevent New Operators from
bringing any action, including a claim for deficiency, against Guarantor before
or after New Operators’ commencement or completion of any action against Current
Operators; (ii) any disability, insolvency, bankruptcy, lack of authority or
power, death, insanity, minority, dissolution, or other defense of Current
Operators, of any other guarantor, or of any other Person, or by reason of the
cessation of Current Operators’ liability from any cause whatsoever, other than
full, timely, and final payment in legal tender and performance of the
Obligations; (iii) any change in the relationship between Guarantor and Current
Operators or any termination of such relationship; (iv) any irregularity,
defect, or unauthorized action by any or all of New Operators, Current
Operators, any other guarantor or surety, or any of their respective officers,
directors, or other agents in executing and delivering any instrument or
agreements relating to the Obligations or in carrying out or attempting to carry
out the terms of any such agreements; (v) any assignment, endorsement or
transfer, in whole or in part, of the Obligations; (vi) provided that New
Operator complies with the terms of this Guaranty, the benefits of any and all
Legal Requirements applicable in the State of Ohio which may require the prior
or concurrent joinder of any other party to any action on this Guaranty;
(vii) any release or other reduction of the Obligations arising as a result of
the sale, transfer, lease, expansion, downsizing, closing, or destruction of the
Facilities; (viii) any default or breach by New Operators under the OTA or any
lease, sublease, contract, or other oral or verbal agreement whatsoever with
Guarantor and/or any other Person whatsoever; (ix) any neglect, delay, omission,
failure or refusal of New Operators to take or prosecute any action for the
collection or enforcement of any of the Obligations; or (x) any change in law or
any change in market or economic conditions.

(d)Notwithstanding any agreement between New Operators and Current Operators or
any defenses, rights, and/or remedies to which Current Operators are, or may be,
entitled under the OTA, Guarantor expressly and permanently waives all of the
following items that are contained in, or relate to, the OTA:  (i) all defenses
against liability or responsibility for any obligations, payments,
indemnification, or other matters, as set forth in the OTA; and (ii) any
limitations, restrictions, or “caps” on Damages, remedies, or
indemnification.  Accordingly, Guarantor expressly acknowledges and agrees
that:  (A) none of the provisions of Section 7 of the OTA (including, but not
limited to, any representations, warranties, statements, waivers, or disclaimers
therein) are applicable in any way to this Guaranty or shall serve as a defense
to Guarantor with respect to the payment or performance of any of the
Obligations or limit, restrict, or prevent New Operators’ ability to recover all
Damages and obtain all remedies to which New Operators are entitled at law or in
equity; (B) none of the survival or time limits, knowledge

 

5

 

--------------------------------------------------------------------------------

 

qualifiers, materiality qualifiers, or any similar qualifications or limits as
to representations, warranties, covenants, and indemnification, including, but
not limited to, the provisions in Section 15.1 of the OTA, are applicable in any
way to this Guaranty or shall serve as a defense to Guarantor with respect to
the payment or performance of any of the Obligations or limit, restrict, or
prevent New Operators’ ability to recover all Damages and obtain all remedies to
which New Operators are entitled at law or in equity; and (C) none of the
limitations and waivers with respect to Damages, including, but not limited to,
the provisions of Section 14.2(b) of the OTA, are applicable in any way to this
Guarantor or shall serve as a defense to Guarantor with respect to the payment
or performance of any of the Obligations or limit, restrict, or prevent New
Operators’ ability to recover all Damages and obtain all remedies to which New
Operators are entitled at law or in equity.  Guarantor agrees to not assert or
attempt to assert any defenses of Current Operator under the OTA at any time or
in any circumstance with respect to this Guaranty or any matters, claims, or
suits arising from this Guaranty.  Guarantor acknowledges and agrees that it is
a fundamental understanding and agreement of Guarantor and New Operators that if
New Operators incur at any time whatsoever any Damages relating to any matters
or Liabilities pertaining to the Facilities, Current Operators, or Guarantor, in
whole or in part before the Effective Time, that Guarantor shall reimburse, pay,
and/or satisfy all such Damages, provided that such Damages constitute Monetary
Obligations within the meaning of this Guaranty, when and as provided herein and
subject to the limitations herein, without directly or indirectly, contesting,
challenging, delaying, or objecting thereto.

5.REPRESENTATIONS AND WARRANTIES.  Guarantor represents, warrants, and certifies
to New Operators as follows:

(a)Guarantor has all requisite power and authority to enter into and pay,
perform, and satisfy the Obligations under this Guaranty, and this Guaranty is
valid and binding in all respects upon and enforceable in all respects against
Guarantor without the requirement of further action or condition.  Copies of all
Consents required by all applicable Legal Requirements, all applicable lenders,
and the organizational or governing documents of Guarantor in connection with
Guarantor’s execution, delivery, and performance of this Guaranty are attached
hereto and incorporated herein as Schedule 5(a).  Other than the Consents
attached hereto at Schedule 5(a), there are no Consents required for Guarantor
to execute, deliver, and perform this Guaranty.  Guarantor is permitted in all
respects by all applicable Legal Requirements and all lenders, and has obtained
all requisite corporate and governing body approval, to execute, delivery, and
perform this Guaranty.  The Person executing this Guaranty on behalf of
Guarantor is a duly elected or appointed officer of Guarantor with all requisite
authority to execute this Guaranty in such capacity, as documented in the
Consents attached hereto at Schedule 5(a).  

(b)The execution, delivery, and performance by Guarantor of this Guaranty does
not and will not (i) contravene any applicable Legal Requirements, the
organizational or governing documents of Guarantor, any order, writ, injunction,
decree applicable to Guarantor, or any contractual restriction binding on or
affecting Guarantor or any of its properties or assets, or (ii) result in or
require the creation of any lien, security interest, or other charge or
encumbrance upon or with respect to any of its properties or assets.

 

6

 

--------------------------------------------------------------------------------

 

(c)There is no Proceeding pending or threatened against or otherwise affecting
Guarantor before any court or other Governmental Authority or any arbitrator
that could affect in any manner whatsoever Guarantor’s ability to fully and
timely perform the Obligations under this Guaranty.

(d)Guarantor’s principal place of business is 454 Satellite Boulevard, NW,
Suite 100, Suwanee, Georgia 30024.

(e)Guarantor shall derive significant financial and other advantages and
benefits, directly or indirectly, from the OTA and the payment and performance
of the Obligations.  Guarantor expressly, permanently, and unconditionally
waives any defenses hereto relating to lack or insufficiency of consideration,
and acknowledges and agrees that this Guaranty is fully enforceable against
Guarantor.     

(f) Guarantor hereby acknowledges that New Operators will be relying in all
respects upon Guarantor’s guaranty, representations, warranties, and covenants
contained herein.  Guarantor further acknowledges that New Operators have
invested and incurred a significant amount of money, time, attorney and
accountant fees, due diligence costs, and resources in reliance upon such
guaranty, representations, warranties and covenants contained herein and that
any breach or default under any such guaranty, representations, warranties, and
covenants contained herein will absolutely result in significant and substantial
Damages being incurred by New Operators that Guarantor shall pay, as provided
herein.

(g) Guarantor has the financial wherewithal to timely and fully satisfy all
Obligations, as provided herein. Guarantor warrants to New Operators in
connection with this Guaranty that the financial statements set forth in Exhibit
D to this Guaranty are true and correct as of the applicable date(s) or
period(s) provided therein and fairly and accurately represent the financial
condition of Guarantor as of the respective date(s) thereof.

6.NOTICES.  Any consents, notices, demands, requests, approvals, or other
communications given under this Guaranty shall be in writing and shall be given
as provided in the OTA, as follows or to such other addresses as either New
Operators or Guarantor may designate by written notice given to the other:

 

If to Guarantor:

If to New Operators:

Regional Health Properties, Inc.

454 Satellite Boulevard, NW, Suite 100

Suwanee, Georgia 30024

Attn:  Brent Morrison, CFA

E-mail: Brent.Morrison@regionalhealthproperties.com

c/o MSTC Development, Inc.

556 Niles Cortland Rd, SE

Warren, Ohio 44484

Attn:  Daniel J. D’Amico, Jr.

E-mail:  ddamico@mstcinc.com

 

With a copy to:

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attn: William S. Sugden, Esq.

Email:  Will.Sugden@alston.com

 

With a copy to:

 

Rolf Goffman Martin Lang LLP

30100 Chagrin Boulevard, Suite 350

Cleveland, Ohio 44124

Attn: Ira S. Goffman, Esq.

Email: Goffman@RolfLaw.com

 

7

 

--------------------------------------------------------------------------------

 

7.CONSENT TO JURISDICTION.  Guarantor hereby (a) consents and submits to the
jurisdiction of the courts of the State of Ohio and the federal courts sitting
in the State of Ohio with respect to any dispute or matter arising, directly or
indirectly, out of this Guaranty, and (b) waives any and all objections which
the undersigned may have to the laying of venue in any suit, action or
proceeding in any such court.  Guarantor hereby acknowledges and agrees that New
Operators may obtain personal jurisdiction and perfect service of process
through any means now or hereafter permitted by applicable law.  Nothing above
shall limit New Operators’ choice of forum for purposes of enforcing this
Guaranty.

8.ADDITIONAL COVENANTS.

(a)Guarantor shall provide New Operators with all of the same information and
documents that Guarantor or any of the other Credit Parties (as defined in the
Loan Agreement (as hereinafter defined)) is obligated to deliver pursuant to
Sections 10.2, 10.3, and 10.4 of the Loan Agreement, within the time frames
provided therein (the “Reporting Disclosures”).  Sections 10.2, 10.3, and 10.4
of the Loan Agreement, which contain the Reporting Disclosures, are reproduced
in Exhibit E to this Guaranty.  Upon the delivery by Guarantor to New Operators
of any Reporting Disclosures, Guarantor shall be deemed to automatically
represent and warrant to New Operators that such Reporting Disclosures are true,
accurate, and complete in all material respects, present fairly the results of
operations of Guarantor for the respective periods covered thereby, and reflect
accurately the books and records of account of Guarantor as of such dates and
for such periods in all respects.

(b)Guarantor, without any objection or delay whatsoever, shall make any and all
payments due hereunder within thirty (30) days after New Operators’ demand
therefor and Guarantor becoming liable therefor, in immediately available funds
by wire transfer to a bank account designated by New Operators, unless New
Operators agree in writing to another method of payment. If Guarantor does not
pay any amount due hereunder on or before its due date, Guarantor shall pay, on
demand, interest at the rate of seven percent (7%) per annum on the amount due
for a period ending on the full payment of such amount, including the day of
repayment. Furthermore, in the event that Guarantor fails to timely pay,
perform, or satisfy any of the Obligations, or breaches or defaults under this
Guaranty in any manner whatsoever, Guarantor acknowledges that New Operators
will incur significant Damages and that Guarantor shall be solely responsible,
and obligated to New Operators, for all such Damages, including all reasonable
costs of collection and reasonable attorney fees incurred by New
Operators.  Notwithstanding the foregoing, in the event that certain Obligations
are owed to a Third Party Payor or Governmental Authority and New Operators have
not incurred any Damages with respect thereto (the “Payor Obligations”) and such
Third Party Payor or Governmental Authority permits (without New Operators
incurring any Damages) the Payor Obligations to be paid or satisfied over time
(an “Approved Payment Plan”), then Guarantor shall be entitled to satisfy such
Payor Obligations by participating in the Approved Payment Plan.  As long as
Guarantor timely and fully complies with all terms, conditions, and obligations
of such Approved Payment Plan, then Guarantor shall not be deemed to be in
default hereunder with respect to such Payor Obligations, but if Guarantor does
breach or default under the Approved Payment Plan, then the full amount of such
outstanding Payor Obligations (including all late fees, interest charges, and
penalties with respect thereto) shall be immediately paid by Guarantor directly
to the applicable Third Party Payor or Governmental Authority.   

 

8

 

--------------------------------------------------------------------------------

 

(c)Guarantor shall not directly or indirectly commit, or have incurred, a
default or event of default under the terms (including any and all
representations, warranties, and affirmative and negative covenants) of any
borrowed money loan Guarantor has incurred or hereafter may incur, including,
without limitation, that certain Loan Agreement, dated February 15, 2018 (the
“Loan Agreement”), by and among CP Property Holdings, LLC, Northwest Property
Holdings, LLC, and Attalla Nursing ADK, LLC, as borrowers; Hearth & Home of
Ohio, Inc., as a guarantor; Adcare Property Holdings, LLC, as a guarantor and
borrower; Guarantor, as a guarantor; and Pinecone Realty Partners II, LLC, as
lender (collectively, a “Borrowed Money Loan”); provided however, that if a
default or event of default shall have occurred under a Borrowed Money Loan and
the lender therein shall have agreed to forebear from the exercise of remedies
or otherwise shall not have accelerated monetary obligations under such Borrowed
Money Loan with respect to such default or event of default, then Guarantor
shall be deemed to be in compliance with the covenant set forth in this Section
8(c), but only with respect to such default or event of default under such
Borrowed Money Loan.

(d)Guarantor shall provide prompt written notice to New Operators of any
breaches, defaults, facts, circumstances, occurrences, or events that could or
do lead to or result in a default hereunder or under any Borrowed Money Loan, or
in any way adversely impact Guarantor’s ability to timely and fully satisfy the
Obligations.

(e)Guarantor acknowledges that the applicable Current Operator did not satisfy
its legal obligation of providing at least ninety (90) days prior written notice
(the “Waiver Program Notice”) to the residents of any Facilities participating
in the Waiver Program, the Ohio Department of Aging, and the applicable Area
Agency on Aging of such Current Operator’s intent to cease providing services
under the Waiver Program at such Facilities as of the Closing Date.  As a
result, Guarantor agrees to indemnify and hold harmless New Operators from and
against any Damages whatsoever incurred or suffered by New Operators arising out
of the failure of the applicable Current Operator to timely provide the Waiver
Program Notice, including, but not limited to, reimbursing on demand and without
objection New Operators for any lost revenue, funds, or payments resulting
directly or indirectly from any delay in the effective date of the applicable
New Operator’s provider agreement/enrollment in the Waiver Program beyond the
Closing Date.

9.MISCELLANEOUS.  

(a)Guarantor agrees that New Operators may, upon written notice to Guarantor,
assign this Guaranty in whole or in part.  If New Operators dispose of their
interest in the OTA, “New Operators,” as used in this Guaranty, shall mean New
Operators’ successors and assigns; provided that New Operators shall have
complied with the terms and limitations of this Guaranty.    

(b)The provisions, covenants and guaranties of this Guaranty shall be binding
upon Guarantor and its successors, legal representatives and assigns, and shall
inure to the benefit of New Operators and its successors and assigns, and shall
not be deemed waived or modified unless such waiver or modification is
specifically set forth in writing, executed by New Operators or its successors
and assigns, and delivered to Guarantor.

 

9

 

--------------------------------------------------------------------------------

 

(c)Without the prior written consent of New Operators, which consent shall not
be unreasonably withheld, Guarantor shall in no event transfer or assign, in
whole or in part, this Guaranty or any of its obligations hereunder, directly or
indirectly, by operation of law or otherwise (including, without limitation,
through a change in control, a merger, a consolidation, a reverse merger, or a
sale of substantially all of its assets) (collectively, a “Transfer Event”).

(d)Guarantor, without objection or delay, promises to fully pay all reasonable
costs of collection or enforcement incurred by New Operators in exercising any
remedies resulting from a default hereunder by Guarantor.

(e)If any legal action or proceeding is commenced to interpret or enforce the
terms of, or obligations arising out of, this Guaranty, or to recover Damages
for the breach thereof, the party prevailing in any such action or proceedings
shall be entitled to recover from the non-prevailing party all attorney fees and
reasonable costs and expenses incurred by the prevailing party.  

(f)If any portion of this Guaranty shall be deemed invalid, unenforceable, or
illegal for any reason, such invalidity, unenforceability, or illegality shall
not affect the balance of this Guaranty, which shall remain in full force and
effect to the maximum permitted extent.

(g)From time to time upon the request of New Operators, Guarantor shall promptly
and duly execute, acknowledge, and deliver any and all such further instruments
and documents reasonably necessary for the continuing effectiveness of this
Guaranty.  

(h)This Guaranty cannot be amended, modified, waived, changed, discharged or
terminated except by an instrument in writing signed by the party against whom
enforcement of such amendment, modification, waiver, change, discharge or
termination is sought.  No waiver shall be applicable except in the specific
instance for which given.

(i)No course of dealing and no delay or failure of any party in exercising any
right, power, or privilege under this Guaranty or the OTA shall affect any other
or future exercise thereof or exercise of any other right, power, or privilege;
nor shall any single or partial exercise of any such right, power, or privilege
or any abandonment or discontinuance of steps to enforce such a right, power, or
privilege preclude any further exercise thereof or of any other right, power or
privilege.  

(j)Whenever the words “include”, “includes”, or “including” are used in this
Guaranty, they shall be deemed to be followed by the words “without limitation”,
and, whenever the circumstances or the context requires, the singular shall be
construed as the plural, the masculine shall be construed as the feminine and/or
the neuter and vice versa.  This Guaranty shall be interpreted and enforced
without the aid of any canon, custom, or rule of law requiring or suggesting
construction against the party drafting or causing the drafting of the provision
in question. This provisions of this Guaranty accurately reflect the intentions
of Guarantor.  

(k)Each of the rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law or in the OTA or this
Guaranty.

 

10

 

--------------------------------------------------------------------------------

 

(l)The provisions of this Guaranty shall be governed by and interpreted solely
in accordance with the laws of the State of Ohio, without giving effect to the
principles of conflicts of law.

(m)The Recitals set forth above are hereby incorporated by this reference and
made a part of this Guaranty.  Guarantor hereby represents and warrants that the
Recitals are true and correct.

(n)Any signature hereon transmitted electronically by, for example, e-mail or
facsimile, shall in all respects have the same effect as an original signature.

(o)The section headings herein shall have no legal meaning and are intended for
convenience of reference only.

(p)This Guaranty sets forth the entire agreement and understanding between
Guarantor and New Operators with respect to the Obligations and supersedes any
and all prior agreements and understandings with respect thereto.

[Signature Page Follows]

 

 

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written, and upon and at all times after such execution, Guarantor
acknowledges, confirms, and certifies its full and unequivocal agreement, in all
respects whatsoever, to all provisions of this Guaranty, including, but not
limited to, all schedules and exhibits attached hereto and/or referenced herein.

 

GUARANTOR:

Regional Health Properties, Inc., a Georgia corporation

By:

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

NEW OPERATORS

Miami Cov SNF, Inc., an Ohio corporation

Greenfield SNF, Inc., an Ohio corporation

Springfield SNF, Inc., an Ohio corporation

Sidney SNF, Inc., an Ohio corporation

Springfield Clark ALF, Inc, an Ohio corporation

 

 

--------------------------------------------------------------------------------

 

Exhibit B

CURRENT OPERATORS

CC SNF, LLC, a Florida limited liability company

HC SNF, LLC, a Florida limited liability company

EW ALF, LLC, a Florida limited liability company

PV SNF, LLC, a Florida limited liability company

EW SNF, LLC, a Florida limited liability company

 

 

--------------------------------------------------------------------------------

 

Exhibit C

FACILITIES

 

Covington Care Center

75 Mote Drive

Covington, Ohio 45318

 

Hearth & Care of Greenfield

238 South Washington Street

Greenfield, Ohio 45123

 

Eaglewood Care Center

2000 Villa Road

Springfield, Ohio 45503

 

The Pavilion

705 Fulton Street

Sidney, Ohio 45365

 

Eaglewood Village

3001 Middle Urbana Road

Springfield, Ohio 45502

 

 

--------------------------------------------------------------------------------

 

Exhibit D

FINANCIAL STATEMENTS

(see attached)

 

 

--------------------------------------------------------------------------------

 

Exhibit E

REPORTING DISCLOSURES

10.2 Notice of Litigation and Other Matters. Each Credit Party shall promptly,
and in any event within three (3) Business Days after such Credit Party or any
Authorized Officer of such Credit Party obtains knowledge thereof, provide
telephonic and written Notice to Lender and each Lender of:

(a)the commencement of all litigation, proceedings and investigations,
including those by or before any Governmental Authority, and all actions and
proceedings in any court or before any arbitrator against or involving any RHP
Party or any of its properties, assets or businesses, which could reasonably be
expected to have a Material Adverse Effect;

(b)any notice of any violation received by any RHP Party from any Governmental
Authority including any notice of violation of Healthcare Laws, Environmental
Laws or any other Legal Requirements which in any such case could reasonably be
expected to have a Material Adverse Effect;

(c)any labor controversy that has resulted in, or threatens to result in, a
strike or other work stoppage against any Healthcare Facility;

(d)any attachment, judgment, lien, levy or order exceeding $25,000.00 that may
be assessed against any RHP Party excluding judgments that are fully covered by
insurance;

(e)the occurrence of any “reportable event” (as defined in ERISA) which might
result in the termination by the PBGC of any employee benefit plan (“Plan”)
covering any officers or employees of any Credit Party, any benefits of which
are, or are required to be, guaranteed by the PBGC, (y) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor or (z) its intention to terminate or withdraw from any Plan;

(f)the occurrence of any Default or Event of Default;

(g)(i) any default under or termination of a Material Contract, or (ii) the
assertion of any Intellectual Property Claim, if an adverse resolution could
have a Material Adverse Effect;

(h)any material Environmental Release by any RHP Party or on any property owned,
leased or occupied by an RHP Party; or receipt of any Environmental Notice;

(i)the discharge of or any withdrawal or resignation by any RHP Party’s
certified independent accountants;

(j)any other material adverse change in the business, Collateral, property,
assets, prospects, operations or condition, financial or otherwise, of any RHP
Party;

 

 

--------------------------------------------------------------------------------

 

(k)promptly after any material property owned or used by any RHP Party is (i)
materially damaged or destroyed, or suffers any other material loss, or (ii) is
condemned, confiscated or otherwise taken, in whole or in part, or the use
thereof is otherwise diminished so as to render impracticable or unreasonable
the use of such asset or property for the purpose to which such property was
used immediately prior to such condemnation, confiscation or taking, by exercise
of the powers of condemnation or eminent domain or otherwise, and in either case
the amount of the damage, destruction, loss or diminution in value of the
Collateral not covered by insurance equals or exceeds $25,000.00 (collectively,
a “Casualty Loss”);

(l)(i) the receipt of any notice or request from any Governmental Authority or
Government Reimbursement Program regarding any liability or claim of liability,
(ii) any pending, threatened or actual investigation or survey of any RHP Party
or any Operator or their directors, officers or managing employees by any
Government Reimbursement Program, or any nongovernmental payor programs, (iii)
any RHP Party or any Operator becoming a party to a Corporate Integrity
Agreement with the Office of Inspector General of the Department of Health and
Human Services, (iv) any RHP Party or any Operator becoming subject to reporting
obligations pursuant to any settlement agreement entered into with any
Governmental Authority, (v) any RHP Party or any Operator becoming the subject
of any government payor program investigation conducted by any federal or state
enforcement agency, (vi) any RHP Party or any Operator becoming a defendant in
any qui tam/False Claims Act litigation, (vii) any RHP Party being served with
or received any search warrant, subpoena, civil investigative demand or contact
letter by or from any federal or state enforcement agency relating to an
investigation, (viii) any RHP Party becoming subject to any written complaint
filed with or submitted to any Governmental Authority having jurisdiction over
such RHP Party or filed with or submitted to such RHP Party pursuant to their
policies relating to the filing or submissions of such types of complaints, from
employees, independent contractors, vendors, physicians, or any other Person
that would indicate that such RHP Party has violated any Law;

(m)Credit Parties shall, by the fifth (5th) day of each calendar month (but the
twentieth (20th) day of each calendar month for operating surveys), provide
copies of all cost reports, operating surveys, rate reports, rate computation
reports, licensing reports, deficiency notices, recoupment orders or similar
reports from any Government Reimbursement Program, each together with true and
correct copies thereof, received for the prior calendar
month; provided, however, that any Citation shall be provided to Lender within
one (1) Business Day after the receipt thereof.  Notwithstanding the above
provisions of this paragraph, upon the occurrence of an Event of Default,
without limitation on any other rights or remedies, Lender may require delivery
of all such reports and other items upon receipt or at such other times as
Lender designates; and

(n)Copies of all reports and notices provided or to be provided by any Operator
to any RHP Party under any of the Operating Leases.

 

 

--------------------------------------------------------------------------------

 

10.3 Financial Statements, Compliance Certificates and Projections. The RHP
Guarantor will furnish, or cause to be furnished, to Lender:

(a)Annual Financial Statements.  As soon as available, and in any event within
120 days after the close of each fiscal year of the RHP Guarantor, a Form 10-K
as required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10‑K, such financial information to
be in reasonable form and detail and audited by KPMG LLP or another independent
registered public accounting firm of recognized national standing reasonably
acceptable to the Lender and whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any respect

(b)Quarterly Financial Statements.  As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
RHP Guarantor, a Form 10‑Q as required to be filed with the Securities and
Exchange Commission under the Securities Act of 1933, as amended, and the
Exchange Act, which includes the financial information required by such Form
10‑Q, such financial information to be in reasonable form and detail and
accompanied by a certificate of the chief financial officer or treasurer of the
RHP Guarantor to the effect that such quarterly financial statements fairly
present in all material respects the financial condition of the RHP Guarantor
and have been prepared in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments. 

(c)Officer’s Certificate.  At the time of delivery of the financial statements
provided for in clauses (a) and (b) above, a certificate of an Authorized
Officer, substantially in the form of Exhibit A, (i) demonstrating compliance
with the financial covenants contained in Article XI by calculation thereof as
of the end of each such fiscal period and (ii) stating that no Default or Event
of Default by the RHP Guarantor exists, or if any such Default or Event of
Default does exist, specifying the nature and extent thereof and what action the
RHP Guarantor proposes to take with respect thereto.

(d)Reports.  Promptly upon transmission or receipt thereof, copies of any
publicly available filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
publicly available financial statements, proxy statements, notices and reports
as the RHP Guarantor shall send to its shareholders.

(e)Other Information.  Promptly upon any such request, such other information
regarding the business, properties or financial condition of the RHP Guarantor
or any of its Subsidiaries as Lender may request.

10.4 Other Reports.

(a)Promptly upon receipt thereof, copies of all material reports, if any,
submitted to each Credit Party, its Board of Directors or members by its
independent public accountants in connection with their auditing function,
including any management report and any management responses thereto; and

(b)Such other financial reports and other information regarding the operations,
business affairs and financial condition of the RHP Parties as Lender may
reasonably request.

 

 